Citation Nr: 1138556	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-22 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic hypertrophic arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1962 to October 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO in St. Petersburg, Florida, denied a rating in excess of 20 percent for traumatic hypertrophic arthritis of the cervical spine.  In December 2007, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in June 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in New York, New York, which certified the appeal to the Board. 

The Veteran was originally scheduled for a Board hearing at the RO in September 2010.  In a statement dated in August 2010, the Veteran indicated that he could not attend this hearing and requested rescheduling of the hearing.  In a December 2010 letter, the Veteran was informed that he was scheduled for a Travel Board hearing in January 2011.  The record indicates that the Veteran did not attend the hearing.  Under these circumstances, the request for Board hearing is withdrawn.  See 38 C.F.R. § 20.702 (2010).

The Board notes that further VA outpatient treatment records have been associated with the claims file since the last adjudication of the claim-a March 2009 supplemental SOC.  The Veteran did not submit a waiver of his right to have this evidence initially considered by the RO.   However, because this additional evidence is cumulative of medical evidence already of record or is not pertinent to the matter herein decided, a remand for  initial RO consideration of the evidence is not required.  See 38 C.F.R. § 20.1304 (2010).




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  Pertinent to the June 2007 claim for increase, the Veteran's service-connected traumatic hypertrophic arthritis of the cervical spine has been characterized by complaints of limitation of motion and pain, but he has had forward flexion of the cervical spine greater than 15 degrees and there is no ankylosis of the cervical spine; neither separately ratable neurological impairment, nor disc impairment, has  been shown. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for traumatic hypertrophic arthritis of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4,71, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243(as in effect since September 26, 2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess, 19 Vet. App. at 473; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an August 2007 pre-rating letter provided noticed to the Veteran explaining what information and evidence was needed to substantiate the claim for higher ratings, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  A July 2008 post-rating letter provided notice of the relevant rating criteria.

After issuance of these letters, and opportunity for the Veteran to respond, the March 2009 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed be readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records and the report of an August 2007 VA examination.  Also of record and considered in connection with the appeal are various statements provided by the Veteran and by his representative, on his behalf.  No further RO action on this matter, prior to appellant consideration, is required, 

In summary, the duties imposed by the VCAA have been considered and satisfied.   Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal.  See Mayfield,  20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, by rating decision of July 1968, the RO granted service connection for traumatic hypertrophic arthritis of the cervical spine and assigned a noncompensable rating under Diagnostic Code 5010 (for traumatic arthritis), effective March 29, 1968.  In an August 1971, the RO assigned a 10 percent rating, effective December 29, 1970.  In a September 1974 rating decision, a 20 percent rating was assigned, effective July 18, 1974.  The Veteran filed the current claim for increased rating in June 2007.

Traumatic arthritis is rated under Diagnostic Code 5010, which is, in turn, rated under Diagnostic Code 5003, for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  

The criteria for rating all disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the formula, a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine. A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (as in effect since September 26, 2003).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The Board notes that, as a point of reference, standard or normal ranges of cervical spine motion are as follows:  forward flexion, from 0 to 45 degrees; extension, from 0 to 45 degrees; right and left lateral flexion, each, from 0 to 45 degrees; and right and left lateral rotation from 0 to 80 degrees, each..  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See 38 C.F.R. § 4.71, Plate V.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence of record in light of the above, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected traumatic hypertrophic arthritis of the cervical spine is not warranted at any point pertinent to the current claim for increase.

On VA examination in August 2007, the Veteran reported that he had experienced chronic neck pain since service.  He described the pain as a constant, dull ache that occurred daily.  He denied radiation of pain.  The Veteran also reported severe flare-ups every 3 to 4 months, which lasted more than a month at a time.  He indicated that these were precipitated by twisting his neck the wrong way, and were relieved with pain medication.  Additional limitation during flare-ups was noted to be difficulty moving the neck and the upper extremities.  There was no limitation of walking or use of assistive devices.  The examiner noted that this was not an examination for intervertebral disc syndrome.  

On inspection of the spine, the examiner noted that the Veteran's posture and head positions were normal.  Gait was also described as normal.   There was no abnormal spinal curvature or cervical spine ankylsosis.  There was objective evidence of spasm, but not atrophy, guarding, pain with motion, tenderness, or weakness.  The examiner commented that neither muscle spasm, localized tenderness nor guarding were severe enough to be responsible for an abnormal gait or abnormal spinal contour.  A motor, reflex and sensory examination of the upper extremities yielded normal findings.  Range of motion testing revealed flexion to 30 degrees, extension to 30 degrees, left and right lateral flexion each to 30 degrees, and right and  left lateral rotation to 70 degrees, each.  There was no objective evidence or pain, or additional limitation of motion after three repetitions of range of motion.  An x-ray revealed osteoarthritic changes with osteophyte formation and narrowing of the disc spaces between the C4-C5 and C5-C6.  There was encroachment of the forminas at that level.  There was no sign of fracture or dislocation.  A diagnosis of degenerative disc disease of the cervical spine was assigned.

With respect to the impact of the disability on work, it was noted that the Veteran was employed part-time as a manager of a self-storage facility.  The examiner commented that the disability had no effect on employment, but would have mild to severe effects on daily activities such as chores and exercise.  She commented that the Veteran reported that he avoided some activities that would require a lot of neck twisting, as this exacerbated his pain or triggered a neck flare-up.

VA outpatient treatment records dated from 2006 through June 2009 also document the Veteran's complaints of neck pain.  In December 2006, a past medical history of neck pain was indicated.  On examination, the treating physician commented that the neck was supple with full range of motion.  In September 2007, the Veteran complained of low back pain, and a history of neck pain and low back pain and osteoarthritis was indicated.  

As noted above, under the General Rating Formula, a 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Here, there is no evidence that forward flexion of the cervical spine is limited to 15 degrees or less, nor is there evidence of ankylosis.  On VA examination in August 2007, ankylosis was specifically denied, and forward flexion of the cervical spine was to 30 degrees.  There is no other medical evidence suggesting that this is the case, even when taking into account any additional functional impairment due to pain, fatigue, and/or lack of endurance.  

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected traumatic hypertrophic arthritis of the cervical spine.  However, such would not be the case here.  The Veteran specifically denied radiation of pain on VA examination in August 2007, and neurological testing, including detailed sensory, motor and reflex examinations during the VA examination were normal. As a result, the Board finds that there is no basis for any separate, compensable rating under this provision.

Further, although the Veteran was provided notice of the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome on the Basis of Incapacitating Episodes, here, the disability also has not been shown to involve disc impairment at any time pertinent to claim for increase on the appeal.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Hart (cited above), and that a rating in excess of 20 percent for traumatic hypertrophic arthritis of the cervical spine must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

A rating in excess of 20 percent for traumatic hypertrophic arthritis of the cervical spine is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


